DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 4 – 7 are objected to because of the following informalities:  “the cam washer” should ne --the eccentric cam washer—in order to keep the claim language consistent.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 7-9, 11-14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Downey et al. (WO 2005/052386).
Downey discloses in figures 1 – 8 a vehicle and method comprising: a vehicle wheel; a vehicle frame (12); and an adjustment mechanism (16) configured to move the vehicle wheel relative to the vehicle frame, the adjustment mechanism including a cam stud (24) and a cam spacer (46), the cam stud extending at least partially through the vehicle frame, the cam spacer rotationally fixed to the cam stud, wherein rotating the cam spacer moves the vehicle wheel relative to the vehicle frame (claim 1, 12). the cam spacer is positioned at one side of the vehicle frame and an eccentric cam washer (40) is rotationally fixed to the cam stud and positioned at another side of the vehicle frame that is opposite the one side, and wherein rotating the cam spacer rotates the eccentric cam washer to facilitate movement of the vehicle wheel relative to the vehicle frame (figure 1) (claim 2, 13). the cam stud includes a spacer portion (36) and a washer portion (30) that are spaced apart from each other, and wherein the cam spacer is rotationally fixed to the spacer portion and the cam washer is rotationally fixed to the washer portion (claim 5). the adjust mechanism further includes a spacer nut (66) threadably engaged with the spacer portion of the cam stud and a washer nut threadably engaged with the washer portion of the cam stud, and wherein the vehicle frame and the spacer nut cooperate to prevent axial movement of the cam spacer and the vehicle frame and the washer nut cooperate to prevent axial movement of the cam washer (claim 6).  the cam washer and the cam spacer are positioned between the spacer nut and the washer nut (claim 7). the cam stud includes a spacer portion (36) and an unthreaded portion (32) that are adjacent to each other, and wherein the cam spacer is engaged with the spacer portion and the unthreaded portion is at least partially positioned within a link connected to the vehicle wheel (claim 8). the unthreaded portion has a diameter that is greater than a diameter of the spacer portion (claim 9). the vehicle frame includes an elongated slot (22, 21) formed therein, and wherein the cam stud is configured to traverse the elongated slot when the cam spacer is rotated (claim 11). the spacer nut is spaced apart from the cam spacer when the cam spacer is rotated (claim 14).
Claim(s) 1-8, 10, 12-14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Genick, II (US 2005/0001397).
Genick discloses in figures 8 – 13 a vehicle and method comprising: a vehicle wheel; a vehicle frame (not shown) (background and summary of invention); and an adjustment mechanism (100) configured to move the vehicle wheel relative to the vehicle frame, the adjustment mechanism including a cam stud (112) and a cam spacer (132), the cam stud extending at least partially through the vehicle frame, the cam spacer rotationally fixed to the cam stud, wherein rotating the cam spacer moves the vehicle wheel relative to the vehicle frame (claim 1, 12). the cam spacer is positioned at one side of the vehicle frame and an eccentric cam washer (132) is rotationally fixed to the cam stud and positioned at another side of the vehicle frame that is opposite the one side, and wherein rotating the cam spacer rotates the eccentric cam washer to facilitate movement of the vehicle wheel relative to the vehicle frame (claim 2, 13). the eccentric cam washer includes an inner diametrical surface (128) having a protrusion extending radially inwardly therefrom and the cam spacer includes an inner diametrical surface having a projection (124) extending radially inwardly therefrom (claim 3). the cam stud includes an elongated washer groove (156) and an elongated spacer groove (166) that are spaced apart from each other, and wherein the protrusion is received in the elongated washer groove to rotationally fix the cam washer and the cam stud and the projection is received in the elongated spacer groove to rotationally fix the cam spacer and the cam stud (claim 4). the cam stud includes a spacer portion (160) and a washer portion (150) that are spaced apart from each other, and wherein the cam spacer is rotationally fixed to the spacer portion and the cam washer is rotationally fixed to the washer portion (claim 5). the adjust mechanism further includes a spacer nut (122) threadably engaged with the spacer portion of the cam stud and a washer nut threadably engaged with the washer portion of the cam stud, and wherein the vehicle frame and the spacer nut cooperate to prevent axial movement of the cam spacer and the vehicle frame and the washer nut cooperate to prevent axial movement of the cam washer (claim 6).  the cam washer and the cam spacer are positioned between the spacer nut and the washer nut (claim 7). the cam stud includes a spacer portion (160) and an unthreaded portion (152) that are adjacent to each other, and wherein the cam spacer is engaged with the spacer portion and the unthreaded portion is at least partially positioned within a link connected to the vehicle wheel (claim 8). the cam stud includes a driving portion (120) extending from an end of the spacer portion, and wherein a diameter of the driving portion is smaller than a diameter of the spacer portion and the unthreaded portion (claim 10). the spacer nut is spaced apart from the cam spacer when the cam spacer is rotated (claim 14).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Holden (US 5,775,719).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicole Verley whose telephone number is (571)270-3542. The examiner can normally be reached 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johnathan Ng can be reached on (571) 270-7941. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE T VERLEY/Primary Examiner, Art Unit 3614